Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 07/12/2022, have been fully considered but they are not persuasive. 

Regarding claim 1, 12, 21, and 30:
Applicant submitted that Guo does not teach or suggest "receiving, from a cell in the set of cells, a BFR response in response to transmitting the BFR request, wherein the BFR response is received according to a restriction rule" as recited in the claims. See Remarks 10-11. The Examiner respectfully disagrees. 
Guo discloses that the UE implements a defined rule during a beam failure recovery procedure. The UE monitors link quality on one or multiple control resource sets, and if the beam links of all monitored control resource sets are detected, the UE can start the beam failure recovery procedure. For the UE to detect the gNB response to beam failure recovery request, the UE can be configured to monitor a dedicatedly configured control resource set. UE can be requested to monitor old control sets after sending beam failure recovery request and before the gNB's response is received ([0350-0351]). (The UE needs to monitor a configured control resource set in order to receive/detect the BFR response, i.e. the restriction rule). 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
        
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “means for detecting”, “means for identifying”, “means for transmitting”, and “means for receiving”, and “means for resuming” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the term “means for” coupled with functional language “detecting”, “identifying”, “transmitting”, “receiving”, and “resuming” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 30 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation(s): FIG. 8 and paragraphs [0121]-[0123], [0127], [0161].  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 12, 13, 21, 22, and 30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Guo et al. (US 20190190582).

Regarding claim 1, Guo discloses a method for wireless communications by a user equipment (UE) (Fig. 1), comprising:
detecting an occurrence of a threshold number of beam failures for a connection between the UE and a set of cells (UE can be configured with the threshold for the number of consecutive beam failure instance to declare beam failure, i.e., BeamFailurelnstanceMaxCount; [0332]. 
UE declares beam failure on one or more SCells; [0414]);
identifying a candidate beam for restoring the connection between the UE and the set of cells in response to detecting the occurrence of the threshold number of beam failures (UE can measure the RS in set q1 and report one or more RS IDs from set q1 to higher layer and the higher layer can select one from q1 as candidate beam q.sub.new for beam failure recovery procedure; [0359]);
transmitting, to one or more cells in the set of cells, a beam failure recovery (BFR) request including an identification of the candidate beam (UE can report N2 bits in beam failure recovery request UCI to report (1) which Scell(s) have beam failure (2) and one RS ID as the new candidate beam to the serving gNB; [0421]);
receiving, from a cell in the set of cells, a BFR response in response to transmitting the BFR request, wherein the BFR response is received according to a restriction rule (UE can be configured to monitor the old CORESETS with some defined rule during the beam failure recovery procedure. The UE is configured to monitor the link quality on one or multiple control resource sets, which can be called old control resource sets. If the beam links of all monitored control resource sets are detected, the UE can start the beam failure recovery procedure. To detect the gNB response to beam failure recovery request, the UE can be configured to monitor a dedicatedly configured control resource set. UE can be requested to monitor old control sets after sending beam failure recovery request and before the gNB's response is received; [0350-0351]); and
resuming communications with the set of cells based on the BFR response (UE may monitor control resource configured by beam-failure-recovery-response-CORESET. When the UE detects DCI in beam-failure-recovery-response-CORESET, the UE may stop the beam failure recovery timer; [0290]).

Regarding claim 2, Guo discloses wherein the restriction rule allows the BFR response to be received from any cell in the set of cells (At the gNB side, when the gNB receives RACH preamble a from the UE-A, the serving gNB can know that the beam failure of a first Scell happens and then the gNB can send MAC-CE message on PCell or any Scell other than a first Scell to switch the beam of PDCCH on a first Scell.; [0433]).

Claim 12 is interpreted and rejected for the reasons cited in claim 1. 
Claim 13 is interpreted and rejected for the reasons cited in claim 2. 
Claim 21 is interpreted and rejected for the reasons cited in claim 1. 
Claim 22 is interpreted and rejected for the reasons cited in claim 2. 
Claim 30 is interpreted and rejected for the reasons cited in claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 3, 4, 14, 15, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Chen et al. (US 20220006686).

Regarding claim 3, Guo does not expressly disclose wherein the restriction rule further defines a gap between receipt of the BFR response and resuming communications with the set of cells based on a numerology of one of: the cell from which the BFR response is received, or a failed cell on which a beam failure was detected.
In an analogous art, Chen discloses wherein the restriction rule further defines a gap between receipt of the BFR response and resuming communications with the set of cells based on a numerology of one of: the cell from which the BFR response is received, or a failed cell on which a beam failure was detected (the terminal equipment receives a response related to beam failure recovery (BFR response) at time t1, in a period of time kl after the period of time k and before receiving activation or reconfiguration signaling at time t2, the terminal equipment adjusts the antenna quasi-co-located (QCL) parameter to be identical to the selected or high-layer-indicated reference signal q_new, thereby switching the beam direction, and monitors and/or receives the downlink signal in the switched beam direction; [0057].
when the first cell is different from the second cell, the terminal equipment may perform corresponding signal processing in the period of time k, so that it has enough time to adjust the beam direction. Therefore, it may reliably monitor and/or receive the downlink signal in the switched beam direction in the period of time kl. The signal processing performed by the terminal equipment in the period of time k includes, for example, decoding the received BFR response, and then preparing for adjusting corresponding downlink reception of a beam according to the reference signal q_new; [0059].
k = μ DCI μ DL * m symbols; where, μ.sub.DCI refers to a subcarrier spacing to which the BFR response corresponds, μ.sub.DL refers to a subcarrier spacing to which the downlink signal corresponds; [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to add the features taught by Chen into the system of Guo in order to enable enough time to reliably switch the beam direction during beam failure recovery, thereby improving system performance (Chen; [0011]).

Regarding claim 4, the combination of Guo and Chen, particularly Chen discloses wherein the gap comprises a number of symbols between receipt of the BFR response and resuming communications with the set of cells, the number of symbols being a fixed value (length of the period of time k may be expressed as an absolute time, such as 3 milliseconds (ms), or the number of slots or symbols related to a subcarrier spacing (SCS). 
k = μ DCI μ DL * m symbols; where, μ.sub.DCI refers to a subcarrier spacing to which the BFR response corresponds, μ.sub.DL refers to a subcarrier spacing to which the downlink signal corresponds; [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to add the features taught by Chen into the system of Guo in order to enable enough time to reliably switch the beam direction during beam failure recovery, thereby improving system performance (Chen; [0011]).

Claim 14 is interpreted and rejected for the reasons cited in claim 3. 
Claim 15 is interpreted and rejected for the reasons cited in claim 4. 
Claim 23 is interpreted and rejected for the reasons cited in claim 3. 
Claim 24 is interpreted and rejected for the reasons cited in claim 4. 

Claims 7, 8, 11, 18, 20, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Cirik et al. (US 20210050904).

Regarding claim 7, Guo does not expressly disclose wherein the restriction rule restricts the BFR response from being received from cells having a different subcarrier spacing from a failed cell on which a beam failure was detected.
In an analogous art, Cirik discloses wherein the restriction rule restricts the BFR response from being received from cells having a different subcarrier spacing from a failed cell on which a beam failure was detected (When a base station receives a BFRQ signal (e.g., preamble) for the BFR procedure, the base station may be aware of the BFR procedure of a DL BWP. The DL BWP may be an active DL BWP that the wireless device is operating on. In response to receiving the BFRQ signal, the base station may transmit a response of the BFRQ signal on the DL BWP. In an example, the wireless device may restart the BWP inactivity timer in response to receiving the response of the BFRQ signal; [0308].
wireless device may initiate a BFR procedure for the second BWP in response to detecting a beam failure based on one or more first RSs (First RS 1 and First RS 2) of the second BWP (time T2 in FIG. 28). In response to an expiry of the first timer (time T3 in FIG. 28), the wireless device may not switch the current active BWP of the cell from the second BWP to the first BWP (e.g. default BWP). In an example, the wireless device may refrain from switching the current active BWP in response to the expiry of the first timer while the BFR procedure is ongoing. The base station may transmit a BFR response comprising a second DCI (e.g. a downlink assignment or an uplink grant) on at least one second PDCCH in one or more coresets. The one or more coresets may be associated with the BFR procedure of the second BWP; [0349]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to add the features taught by Cirik into the system of Guo in order to enhance existing BFR procedures to improve downlink radio efficiency and reduce uplink signaling overhead when there is a beam failure for an SCell (Cirik; [0290]).

Regarding claim 8, the combination of Guo and Cirik, particularly Guo discloses initiating a timer upon transmission of the BFR request to the one or more cells in the set of cells; and upon expiry of the timer, resuming communications with the set of cells based on the identified candidate beam (UE may start the beam failure recovery timer when beam failure is declared. The UE may stop the beam failure recovery timer when one gNB response is received. After sending one beam failure recovery request, the UE may monitor control resource configured by beam-failure-recovery-response-CORESET, i.e. the dedicated CORESET configured for gNB response to beam failure recovery request. When the UE detects DCI in beam-failure-recovery-response-CORESET, the UE may stop the beam failure recovery timer.  UE can be requested to start the timer T.sub.0 when the beam failure event is detected; the UE can be requested to stop the timer T.sub.0 when one or more new candidate beams are found; and the UE can be requested to stop the timer T.sub.0 when the first beam failure recovery request (or called link reconfiguration request) is sent; [0290, 0326]).

Regarding claim 11, Guo does not expressly disclose wherein the restriction rule restricts the BFR response from being received from cells having a same subcarrier spacing as a failed cell on which a beam failure was detected.
In an analogous art, Cirik discloses wherein the restriction rule restricts the BFR response from being received from cells having a same subcarrier spacing as a failed cell on which a beam failure was detected (wireless device may transmit a first preamble for a BFR procedure via the first UL BWP. The first preamble may be a BFRQ signal of a BFR procedure. In response to receiving the first preamble, the base station may transmit a response of the first preamble on the first DL BWP. In an example, a wireless device may be active on a second DL BWP on which at least a beam failure is identified. In response to transmitting the first preamble via the first UL BWP, the wireless device may switch from the second DL BWP to the first DL BWP to receive a response of the first preamble. In an example, the wireless device may switch from the second DL BWP to the first DL BWP before the transmitting the first preamble; [0303]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to add the features taught by Cirik into the system of Guo in order to enhance existing BFR procedures to improve downlink radio efficiency and reduce uplink signaling overhead when there is a beam failure for an SCell (Cirik; [0290]).

Claim 18 is interpreted and rejected for the reasons cited in claim 7. 
Claim 20 is interpreted and rejected for the reasons cited in claim 11. 
Claim 27 is interpreted and rejected for the reasons cited in claim 7.
Claim 29 is interpreted and rejected for the reasons cited in claim 11. 

Claims 9, 19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of  R1-1813561 “ Beam failure recovery for Scell”.

Regarding claim 9, Guo does not expressly disclose wherein the restriction rule restricts the BFR response from being received from cells other than a failed cell on which a beam failure was detected.
In an analogous art, R1-1813561 discloses wherein the restriction rule restricts the BFR response from being received from cells other than a failed cell on which a beam failure was detected (The beam failure recovery response should be transmitted on the same cell with PDCCH that beam failure happened; 2.2.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to add the features taught by R1-1813561 into the system of Guo in order to enable a more effective allocation of resources for carrying beam failure recovery response (R1-1813561; 2.2.4).

Claim 19 is interpreted and rejected for the reasons cited in claim 9. 
Claim 28 is interpreted and rejected for the reasons cited in claim 9. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of  R1-1813561 and in view of Huang et al. (US 20190253308).

Regarding claim 10, the combination of Guo and R1-1813561, particularly Guo discloses upon transmission of the BFR request, resetting beams for each control resource set (CORESET) to the identified candidate beam (UE can be configured with the association between RACH resources for beam failure recovery request transmission and a candidate beam RSs. In one example, a UE can be configured with a set of RACH resource for beam failure recovery request transmission and a set of candidate beam RS, q1. The UE can measure the RS in set q1 and report one or more RS IDs from set q1 to higher layer and the higher layer can select one from q1 as candidate beam q.sub.new for beam failure recovery procedure. The higher layer can notify the UE to transmit beam failure recovery request on one RACH resource. The UE may derive q.sub.new from the configured association between UL resource for RACH and candidate beam RS and then the UE can assume to use as the spatial QCL source to receive the PDCCH in the control resource set dedicated configured for beam failure recovery request response; [0359]).
The combination of Guo and R1-1813561 does not expressly disclose wherein the BFR response is received on the identified candidate beam from the failed cell.
In an analogous art, Huang discloses wherein the BFR response is received on the identified candidate beam from the failed cell (When beam failure is detected by UE, UE may trigger a beam failure recovery (BFR) procedure. After 4 slots from UE transmitting a preamble, which is associated with a candidate beam decided by UE, UE may monitor and/or receive and/or demodulate a gNB response (or BFR response) on a dedicated BFR CORESET via the candidate beam. UE monitors/receives this gNB response within a beam failure recovery window (also can be called gNB response window); [0336]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to add the features taught by Huang into the system of Guo and R1-1813561 in order to enable an efficient beam failure recovery process (Huang; [0035-0037]).

Allowable Subject Matter
Claims 5, 6, 16, 17, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dependent claim 5, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, would comprise a combination of elements which is not taught by the prior art of record. The same reasoning applies to2dependent claims 6, 16, 17, 25 and 26 mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yi et al. (US 20220286183), “Beam Failure Recovery Based On Multiple Transmission And Reception Points.”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413